Seawell, J.
The crux of this case lies in the permission given the plaintiff to amend his pleading to make it conform to the evidence. It may be noted that the defendant did not make any request for a mistrial or time to meet any new phase of the evidence with any testimony. The case reaches us on appeal without change of theory.
*110The amendment did not change the nature of the case or add a new cause of action. Since the evidence of plaintiff tended to show he was the' equitable owner of a chattel in the hands of a trustee ex maleficio, and the action is possessory, it is a question whether the amendment was necessary at all to support recovery. Be that as it may, the court was well within its discretionary power under pertinent statute law, and the decisions of this Court in permitting the amendments, and committed no error in so doing. Dorsey v. Corbett, 190 N.C. 783, 130 S.E. 842; G.S. 1-163. In Moore v. Edmiston, 70 N.C. 510, 619, this section was interpreted as follows:
“By a sweeping curative supplement to this most curative system of pleading, this section confers upon the court the power, both before and after judgment, to make almost any conceivable amendment so as to conform the pleadings to the facts proved.”
Other objections to the trial do not disturb our conclusion that there is No error.